Judgment of the Supreme Court, New York County (Jawn A. Sandifer, J.), entered on March 7, 1989, which denied petitioner’s application to annul a determination by respondent State Division of Housing and Community Renewal and directed the landlord to offer certain named tenants a renewal lease, is unanimously affirmed, without costs or disbursements.
Tenant Kevan Pickens, having in no way been aggrieved by respondent agency’s determination, was not required to commence a CPLR article 78 proceeding challenging a ruling in his favor. Moreover, respondent was, based upon the evidence before it, clearly warranted in finding that petitioner had not established its good faith in proposing permanently to withdraw occupied housing accommodations from the rental market on the grounds that the owner had not committed itself to a definite plan, demonstrated that the intended alterations would comply with municipal requirements or that it possessed adequate financial capacity to undertake such renova*320tions. Certainly, there is no indication that respondent’s determination is unreasonable, irrational or otherwise constitutes an abuse of discretion (Matter of Howard v Wyman, 28 NY2d 434; see also, Matter of Salvati v Eimicke, 72 NY2d 784). Accordingly, the Supreme Court appropriately directed that the landlord offer the named tenants a renewal lease. Concur —Ross, J. P., Asch, Milonas, Ellerin and Wallach, JJ.